Citation Nr: 1451480	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-02 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to accrued benefits based on a deceased widow's claim for death pension benefits.

2.  Entitlement to accrued benefits based on a widow's claim for special monthly pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Appellant and K.E.

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.   He died in September 1981.  The Veteran's widow died in July 2010, and at that time had claims pending but unadjudicated for death pension benefits and special monthly pension benefits based on the need for aid and attendance.  The appellant claims for accrued benefits as a surviving child of the Veteran and his widow.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appellant provided testimony at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant has currently an appeal pending before the Board as a child of the Veteran for accrued benefits, based on a claim at the time of death of the widow of the Veteran (who was also the appellant's deceased mother) for death pension and special monthly pension benefits. 

The statute concerning accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  The amendment created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  This allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Importantly, under newly promulgated regulations, effective October 6, 2014, the appellant's claim for accrued benefits, received in September 2010, within a year of the Veteran's widow's death in July 2010, satisfies the requirement of a pending claim for substitution.  See 79 Fed. Reg. 52982 (Sept. 5, 2014), effective October 6, 2014, to be codified at 38 C.F.R. § 3.1010(g) ("A claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.").  Additionally, because the appellant filed for accrued benefits within a year of when his mother died and had an appeal for accrued benefits pending before the Board at the time the new regulations were promulgated on October 6, 2014, he is considered to have timely made a request for substitution.  See 79 Fed. Reg. 52982, effective October 6, 2014, to be codified at 38 C.F.R. § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died.").

Because substitute claimants are afforded additional procedural rights, including the submission of new evidence, adjudication of the appellant's claims for accrued benefits would be premature at this juncture.  In this case, to adjudicate the current appeal before the AOJ issues a decision on substitution would prejudice the appellant because the October 2011 Statement of the Case expressly stated that the AOJ would not consider additional evidence, including medical opinions and receipts for medical expenses, received from the appellant after the widow's death.  

Further, the AOJ must adjudicate the issue of substitution in the first instance.  Id., to be codified at 38 C.F.R. § 3.1010(e)(1) (stating that the AOJ "will provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1)"); see also Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims is generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the appellant is an eligible substitute claimant.  He must be provided notice in accordance with § 3.103(b)(1).

2.  If the appellant is found to be an eligible substitute claimant, issue a new VCAA letter with regard to his appealed claims, to include informing him that he may submit additional information and evidence pertaining to the widow's net worth, medical expenses, income, and whether she was in the need of aid and attendance during the pendency of her claims for pension benefits.  Conduct all development necessary to adjudicate these matters on the merits.

3.  If otherwise warranted by the appellant's status as a substitute claimant and any findings as to whether the Veteran's widow's applicable income or net worth thresholds were not exceeded with respect to entitlement to special monthly pension benefits, obtain a medical opinion for the purposes of determining whether the Veteran's widow was in need of aid and attendance during all or any portion of the pendency of her claim for special monthly pension benefits.

The electronic claims file or a copy thereof must be made available to the clinician rendering the opinion.  The clinician must provide a reasoned explanation for the opinion rendered.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


